DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 07/20/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810805205.5 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 and 06/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-17 are rejected under 35 U.S.C. 103 as being obvious over Schneider [CN 107516622] (Applicant cited prior art, see machine translation) in view of Nagasaki [US 7,280,021].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Claim 1, Schneider discloses an electromagnetic trip unit [figure 2], wherein: the electromagnetic trip unit includes a movable core [5], an upper static core [15] and a lower static core [13]; the movable core [5] can move relative to the upper static core [15] and the lower static core [13] in the upper static core [15] and the lower static core [13]; a movable core body end [5-4-1] of a movable core body [5-4] of the movable core [5] faces and approaches the lower static core end of the lower static core [13], when the electromagnetic trip unit is not released, a first magnetic field air gap is formed between the movable core body end and the lower static core end [figure 3]; the electromagnetic trip unit also includes a magnetic field air gap adjusting assembly [9, paragraph 0051] 
	Schneider fails to teach that the movable core body of the movable core is also provided with a movable core body step, when the electromagnetic trip unit is not released, a second magnetic field air gap is formed between the movable core body step and the lower static core end; the first magnetic field air gap is smaller than the second magnetic field air gap. 
	Nagasaki teaches an electromagnetic solenoid wherein the moveable core [plunger; 5] can be formed with various shapes [figures 1a-1c and 9] to adjust the magnetic interaction [figure 2] with the stator [static core; 13] during actuation wherein
the movable core body of the movable core [5] is also provided with a movable core body step [figure 9].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movable core body of Schneider to include a step portion at the end of the core body as taught by Nagasaki, which results in a second magnetic field air gap is formed between the movable core body step and the lower static core end; the first magnetic field air gap is smaller than the second magnetic field air gap [because the step increases the distance between the moveable core and the static core creating a larger air gap] in order to adjust the magnetic interaction [Nagasaki; abs; figure 2].
Claim 2, Schneider as modified discloses the electromagnetic trip unit according to claim 1, wherein: the magnetic field air gap adjusting assembly [9] includes a trip lever [3], which can rotate around a longitudinal axis of the trip lever and move along the 
Claim 3, Schneider as modified discloses the electromagnetic trip unit according to claim 2, wherein: the trip lever [3] includes a trip lever bump [3-3], and the rocker arm assembly [4] includes an inclined surface [4-1] matched with the trip lever bump, so that the linear motion of the trip lever drives the rotation of the rocker arm assembly [paragraph 0084]. 
	Claim 4, Schneider as modified discloses the electromagnetic trip unit according to claim 2, wherein: the magnetic field air gap adjusting assembly [9] also includes a magnetic setting knob [17]; a rack structure [3-5] is arranged on the outer surface of the trip lever [3]; a gear structure [17-1] is arranged at one end of the magnetic setting knob [17], and the gear structure [17-1] is engaged with the rack structure [3-5], so that the rotational motion of the magnetic setting knob is converted into the linear motion of the trip lever [paragraphs 0009 and 0084]. 
Claim 5, Schneider as modified discloses the electromagnetic trip unit according to claim 2, wherein: the trip lever is provided with a trip lever through hole [3-1]; a trip lever shaft [18] is accommodated in the trip lever through hole [3-1], and the trip lever can rotate around the trip lever shaft and move linearly along the trip lever shaft [18]. 

Claim 7, Schneider as modified discloses the electromagnetic trip unit according to claim 6, wherein: the movable core [5] includes a movable core rod part [5-1] extending from the movable core body [5-4] and a movable core spherical part [5-2] located at the end of the movable core rod part [5-1]; the movable core spherical part can slide and rotate in a slot [4-2-2] in the rocker arm. 
	Claim 8, Schneider as modified discloses the electromagnetic trip unit according to claim 6, wherein: the magnetic adjusting screw [9] is provided with an adjusting tool matching part [9-1], which is used to cooperate with an adjusting tool to rotate the magnetic adjusting screw [9; paragraph 0074]. 
Claim 9, Schneider discloses an electromagnetic trip unit [figure 2], in which: the electromagnetic trip unit includes a trip lever [3], which can rotate around an longitudinal 
	Schneider fails to teach that the movable core body of the movable core is also provided with a movable core body step, when the electromagnetic trip unit is not released, a second magnetic field air gap is formed between the movable core body step and the lower static core end; the first magnetic field air gap is smaller than the second magnetic field air gap. 
	Nagasaki teaches an electromagnetic solenoid wherein the moveable core [plunger; 5] can be formed with various shapes [figures 1a-1c and 9] to adjust the magnetic interaction [figure 2] with the stator [static core; 13] during actuation wherein the movable core body of the movable core [5] is also provided with a movable core body step [figure 9].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movable core body of Schneider to include a step portion 
Claim 10, Schneider as modified discloses the electromagnetic trip unit according to claim 9, wherein: the electromagnetic trip unit also includes a magnetic setting knob [17]; a rack structure [3-5] is arranged on the outer surface of the trip lever [3]; a gear structure [17-1] is arranged at one end of the magnetic setting knob [17], and the gear structure [17/1] is matched with the rack structure [3-5], so that the rotational motion of the magnetic setting knob is converted into the linear motion of the trip lever [paragraphs 0009 and 0084]. 
Claim 11, Schneider as modified discloses the electromagnetic trip unit according to claim 9, wherein: the trip lever [3] is provided with a trip lever through hole [3-1]; the trip lever shaft [18] is accommodated in the trip lever through hole, and the trip lever can rotate around the trip lever shaft [18] and move linearly along the trip lever shaft [18]. 
Claim 12, Schneider as modified discloses the electromagnetic trip unit according to claim 9, wherein: a rocker arm body of the rocker arm [4; figure 10] includes a first rocker arm part [4-1], a second rocker arm part [4-2] and a third rocker arm part [4-3]; the first rocker arm part [4-1] is provided with a rocker arm through hole [4-1-1] and the rocker arm knocking part [4-1-2], and the rocker arm rotation shaft [11] passes through the rocker arm through hole [4-1]; the rocker arm knocking part  [4-1-2] is arranged on one end of the first rocker arm part [4-1]; the second rocker arm part [4-2] is arranged on the other 
Claim 13, Schneider as modified discloses the electromagnetic trip unit according to claim 12, wherein: the rocker arm positioning plate [10; figure 9] includes a first positioning plate portion [10-1], a second positioning plate portion [10-2] and a third positioning plate portion [10-3] connected with the first positioning plate portion via the second positioning plate portion; the first positioning plate portion [10-1] is provided with a first rocker arm notch [10-1-1]; the rocker arm knocking part [4-1-2] of the first rocker arm part [4-1] passes through the first rocker arm notch [10-1-1] and can move in the first rocker arm notch and is limited by the first rocker arm notch [10-1-1]; the first positioning plate portion [10-] is also provided with an arch space [10-1-2] in which a portion of the first rocker arm part [10-1] and the rocker arm rotation shaft [11] are contained, and the first positioning plate portion [10-1] can rotate around the rocker arm rotation shaft [11]; the second positioning plate portion 
Claim 14, Schneider as modified discloses the electromagnetic trip unit according to claim 12, wherein: the movable core [5] includes a movable core rod part [5-1], a movable core spherical part [5-2] and a movable core tail part [5-3]; the movable core rod part [5-1] extends from the movable core body [5-4]; the movable core body [5-4] is arranged between the movable core spherical part [5-2] and the movable core tail part [5-3]; the movable core spherical part [5-2] can slide and fit in the second rocker arm hollow part [4-2-1]; the movable core rod part [5-1] can slide and fit in the hollow part opening [4-2-2]; the opening size of the hollow part opening is set to be smaller than the diameter of the movable core spherical part [paragraph 0081]. 
Claim 15, Schneider as modified discloses the electromagnetic trip unit according to claim 9, wherein: the magnetic adjusting screw [9] as provided with an adjusting tool matching part [9-1], which is used to cooperate with an adjusting tool to rotate the magnetic adjusting screw [9; paragraph 0074].
Claim 16, Schneider as modified discloses the electromagnetic trip unit according to claim 9, wherein: the electromagnetic trip unit also includes a coil bracket [7], a base [8], a coil insulating sleeve [12] and a coil upper plate [14], in which a space formed by the coil bracket [7] and the coil upper plate [14] accommodates the coil insulating sleeve [12] and the coil [6], which are spirally wound on the outer surface of the coil insulating sleeve[12] , and the base [8] supports the coil bracket [7; figure 5]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837